Dismissed and Memorandum Opinion filed September 4, 2003








Dismissed and Memorandum Opinion filed September 4,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00844-CR
NO. 14-03-00858-CR
____________
 
DAMION VAN FLOWERS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 952,735 &
952,734
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to forgery of a commercial
instrument and escape.  In accordance
with the terms of a plea bargain agreement with the State, on June 23, 2003,
the trial court sentenced appellant to confinement for 180 days in the State
Jail Division of the 
Texas Department of Criminal Justice on the forgery charge
and to confinement for two years in the Institutional Division of the Texas
Department of Criminal Justice on the escape charge.  Appellant filed a pro se notice of appeal for
each case.  Because appellant has no
right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in each case in
which the court certified that each is a plea bargain case, and the defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 4, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).